Citation Nr: 0510013	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  04-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for small intestine 
resection caused by service-connected non-Hodgkin's lymphoma, 
evaluated as noncompensable from January 29, 2003, to August 
10, 2003, and as 20 percent disabling from August 11, 2003, 
to the present, based on an initial determination.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1967 to 
October 1970, and from August 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), granting the veteran service 
connection for non Hodgkin's lymphoma with a noncompensable 
rating.  The veteran expressed dissatisfaction with this 
rating.  In a November 2003 rating decision, the RO increased 
the rating to 20 percent, effective August 11, 2003.  The 
veteran continues to request a higher rating.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  For the period from January 29, 2003, to August 10, 2003, 
post-operative residuals of veteran's small intestine 
resection were manifested principally by anemia, without 
diarrhea, interference with absorption and nutrition, 
impairment of health, or definite weight loss.

3.  For the period from August 10, 2003, to the present, 
post-operative residuals of veteran's small intestine 
resection are manifested principally by diarrhea, without 
interference with absorption and nutrition, impairment of 
health, or definite weight loss.


CONCLUSIONS OF LAW

1.  For the period from January 29, 2003, to August 10, 2003, 
the criteria for an evaluation of 20 percent for post-
operative residuals of a small intestine resection have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7328 (2004).

2.  For the period from August 11, 2003, to the present, the 
criteria for an evaluation in excess of 20 percent for post-
operative residuals of a small intestine resection have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7328 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in January 2003, after the enactment of the VCAA.  

A letter dated in January 2003 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the September 2003 statement of the case and 
November 2003 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from February 1967 to 
October 1970, and from August 1980 to December 1980.

Private medical records associated with the claims folder 
reflect that in 1989, the veteran was diagnosed with non-
Hodgkin lymphoma.  He received chemotherapy, and did well 
until April 2000, when a large mass was detected in the 
abdomen.  He underwent surgery in April 2000 for resection of 
the terminal ileum and right colon.  Findings were 
significant for bulky mesenteric lymphatic disease.  A large 
terminal ileal mass was resected.  He was hospitalized for an 
extended period of time, and later underwent chemotherapy.  
His post-hospital course was eventful for abscesses and 
fistulas, which were successfully treated.

In a November 2002 medical record from S.L., M.D., a private 
physician, S.L., M.D. stated that the veteran still had 
aching of the joints, but his energy level and appetite 
seemed to be improving.  He also did not have any fever or 
sweats.  He weighed 191 pounds.

A medical record from S.L., M.D. dated January 2003 stated 
that the veteran was gaining energy but still had difficulty 
with joint aches.  His weight was 192 pounds.  Laboratory 
studies revealed that MCV was low at 75 µ3 (normal 80-94 µ3).

In January 2003, the veteran submitted a claim for service 
connection for non-Hodgkin's lymphoma.  He stated that he was 
diagnosed in 1989 with this disease.  In 1991, he was 
pronounced in remission.  In 2000, he was found to have 
active cancer cells and he had a portion of his small 
intestine removed.  He alleged that the non-Hodgkin's 
lymphoma was related to his exposure of Agent Orange while in 
Vietnam during service.

In March 2003, the veteran underwent a VA examination.  The 
VA examiner noted that the veteran reported having an initial 
weight loss after his small bowl resection, but over the past 
year he had been regaining weight with approximately a five-
pound weight gain.  He was noted to weigh 190 pounds.  The 
veteran denied any nausea or vomiting, but he noted his 
stamina had decreased and he had shortness of breath with 
minimal exertion.  He also denied any chest pain, fevers, or 
night sweats.  The VA examiner noted that the veteran did not 
have any other symptoms including GI symptoms, such as 
melena, hematochezia, bright red blood per rectum, or 
diarrhea.  The examiner stated that the veteran had no 
recurrence of lymphoma since 2000.  He stated the veteran had 
complications from chemotherapy including hemorrhagic 
cystitis and neuropathy in the distal plantar surface of his 
feet.  He also noted that the veteran had microcytic anemia 
and recommended further studies for further evaluation.

In an April 2003 rating decision, the RO awarded the veteran 
service connection for non-Hodgkin's lymphoma with a 
noncompensable rating effective January 29, 2003, stating the 
veteran's lymphoma was not active and he did not have 
significant disabling residuals.

In the veteran's August 2003 notice of disagreement, he 
stated that because of his non-Hodgkin's lymphoma, he had a 
decline in muscular strength, flexibility, and endurance.  He 
also had painful hips, ankles, wrists and fingers.  His neck 
and lower back also gave him continuous pain.  Further he had 
a mineral deficiency in potassium and calcium, which seemed 
to be the cause of his painful legs and hands.  He further 
stated that he had frequent lower digestive tract problems 
since his small intestine resection, specifically periodic 
recurring diarrhea and cramping.

In October 2003, the veteran submitted an August 2003 medical 
record from a private physician, S.L., M.D., which stated the 
veteran had no recurrence of lymphoma.  S.L., M.D. also 
stated the veteran had complaints of intermittent diarrhea, 
with probable malabsorption related to his previous radiation 
and small intestine resection.  The veteran also complained 
of cramps that were muscular in nature, involving his calves 
and sometimes his hands.  He complained of generalized 
myalgias and arthralgias, which limited his ability to 
perform certain activities.  His weight was 191 pounds, which 
was down four pounds.  Associated laboratory studies revealed 
that MCV was low at 77 µ3 (normal 80-94 µ3). 

In a November 2003 rating decision, the RO increased the 
veteran's evaluation to 20 percent because the veteran had 
moderate digestive symptoms related to his small intestine 
resection.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b) (West 2002).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2004).

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that the veteran was initially rated under 
38 C.F.R. § 4.117, Diagnostic Code (DC) 7715 for non-
Hodgkin's lymphoma in the April 2003 RO rating decision.  
This diagnostic code allows a compensable rating only when 
the disease is active or during a treatment phase.  
Therefore, the RO awarded the veteran service connection for 
non-Hodgkin's lymphoma with a noncompensable rating.  
However, this DC also allows a rating based on the residuals 
of the disease if there has been no local recurrence or 
metastasis.  38 C.F.R. § 4.117, DC 7715.  Because the veteran 
had a small intestine resection as treatment for his non-
Hodgkin's lymphoma, he is eligible for a rating under 
38 C.F.R. § 4.114, DC 7328.

Prior to August 10, 2003, the veteran was assigned a 0 
percent rating.  Thereafter he has been currently assigned a 
20 percent evaluation for his residuals of a small intestine 
resection under DC 7328 which provides for a 20 percent 
evaluation for symptomatic residuals with diarrhea, anemia, 
and inability to gain weight; a 40 percent evaluation is 
assigned when there is definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss; and a 60 percent evaluation is assigned with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. § 4.114, DC 7328 (2004).

In light of the above, the Board finds that an increased 
evaluation to a compensable rating of 20 percent from January 
29, 2003 to August 10, 2003 is warranted.  The medical 
evidence of records shows that from January 29, 2003 to March 
2003, the veteran weight fluctuated.  In March 2003, he was 
diagnosed with anemia.  As anemia and an inability to gain 
weight are included in the criteria for a 20 percent 
evaluation under 38 C.F.R. § 4.114, DC 7328 (2004), the Board 
concludes that the veteran's disability more nearly 
approximates the criteria for this rating for January 29, 
2003 to August 10, 2003.  An evaluation in excess of 20 
percent for this time period is not warranted because the 
veteran was not found to have definite interference with 
absorption and nutrition, manifested by severe impairment of 
health including definite weight loss.

The Board also finds that an evaluation in excess of 20 
percent from August 11, 2003 to the present is not warranted.  
The Board notes that the August 2003 medical record from 
S.L., M.D. indicates the veteran had diarrhea.  Laboratory 
studies revealed that MCV was low at 77 µ3 (normal 80-94 µ3), 
indicative of microcytic anemia.  Definite interference with 
absorption and nutrition was not found.  In addition, 
although the veteran's weight was down 4 pounds, he weighed 
191 pounds, which is one pound less than his weight at his 
January 2003 doctor's visit.  This is not indicative of 
definite weight loss.  Further, the treating physician did 
not find definite weight loss.  Therefore, because the 
veteran's symptoms more nearly approximate the rating 
criteria for a 20 percent rating from August 11, 2003 to the 
present, the Board finds that the schedular rating assigned 
by the RO is correct for this time period.


ORDER

For the period from January 29, 2003, to August 10, 2003, 
entitlement to an initial evaluation of 20 percent, and no 
more, for small intestine resection caused by service 
connected non-Hodgkin's lymphoma is granted.

For the period from August 11, 2003, to the present, a rating 
in excess of 20 percent for small intestine resection caused 
by service-connected non-Hodgkin's lymphoma is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


